Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  September 22, 2015

The Court of Appeals hereby passes the following order:

A15A1322. GERALD PITTS v. THE STATE.

      In 1994, Gerald Pitts pled guilty to rape and was sentenced to 20 years’
incarceration. Following his release from custody, Pitts filed a petition for release
from sex offender registration requirements pursuant to OCGA § 42-1-19. The trial
court denied his petition, and Pitts has appealed directly.1 Under OCGA § 5-6-35 (a)
(5.2), however, an application for discretionary appeal is required in “[a]ppeals from
decisions of superior courts granting or denying petitions for release pursuant to Code
Section 42-1-19.” Pitts’s failure to follow the discretionary appeal procedure
deprives us of jurisdiction over this direct appeal, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             09/22/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




      1
        Thirty-four days after entry of the trial court’s order, Pitts filed a motion in
this Court for an extension of time to file an application for discretionary appeal, but
we denied the motion. See Case No. A15E0008, decided October 15, 2014.